Title: To John Adams from J.G.W. de Brahm, 26 November 1798
From: Brahm, J.G.W. de
To: Adams, John




Respected Friend26d. XI mo. 1798 26 Nov.

I feel a deep concern to revere yea Love Eminent Men, who under the discipline of divine Goodness can be most Virtuously instrumental, what they cannot be in their own exertion for the good of Men, whom God does all the Good they permit him, not a drop of their blood he aproves to be spilt, preserves them in most tender Love.
finding that the Seed of the fever like embers under ashes are conceiled in Some buildings and furnitures I under the discipline of divine Mercy willing to all good I can, hurry to supply thee with a Sovereign preservation, from which (th’o by mercy kept from comon complaints free yet in my twelfth climaction I have created Such infirmities, which are passd Remedy) yet receive comfort from what I inclose in two Viels.
I pray God to preserve and bless thee / am Respectfully
J. G. W. de Brahm